DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-9, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trezza (US 2010/0261297).
With respect to claims 1, 14 Trezza ‘297 shows and discloses a device (Fig 9-16), comprising: a substrate (Fig 9-16: 112 substrate); a vertical cavity surface emitting laser (VCSEL) array on top of the substrate (Fig 9-16; Section [490, 561] array on top substrate); a via through the substrate and the VCSEL array (Fig 9-16: via/trench 702 through the substrate 112 of the VCSEL); a first electrode extended from a top of the VCSEL array to a bottom of the substrate, through the via, the first electrode electrically connected to the VCSEL array (Fig 9-16: a first electrode 1304 extended from top of VCSEL to a bottom of substrate and connected to VCSEL array, through via/trench 702).  The claim further requires a second electrode on the bottom of the substrate, the second electrode electrically connected to the VCSEL array; and an isolator in the via providing electrical isolation between the first electrode and the second electrode.  Trezza ‘297 (Fig 9-16) did not shows the above, but did disclosed of the electrical isolation (Fig 9-16: 500, 1302).  However, in different embodiment Trezza ‘297 did show a  (Fig 32-36: 3202/3204/3200/3300 second electrode on bottom of substrate 112 connected to the VCSEL array, and isolator in the via providing electrical isolation between first and second electrode).  Therefore, it is within one skill in the art to recognize Trezza ‘297 capable of having the above recites claim limitation.  Since claim 14 recites the same or identical elements/limitations it is within one skill in the art to use Trezza ‘297 to recite the method of forming a device (ABSTRACT; Section [007, 224, 241, 304]).

With respect to claim 2, Trezza ‘297 shows wherein the isolator extends along a side of the VCSEL array and a side of the substrate through the via and over a portion of the bottom of the substrate (Fig 32-38).

With respect to claim 3, Trezza ‘297 shows wherein the isolator extends along a side of the VCSEL array and a portion of a side of the substrate adjacent to the via.

With respect to claim 4, Trezza ‘297 shows and discloses wherein the isolator comprises an implant within a side of the VCSEL array and at least a portion of a side of the substrate adjacent to the via (Fig 9-36; Section [499]).

With respect to claim 7, the claim further requires wherein the first electrode is an anode; and wherein the second electrode is a cathode.  Trezza ‘297 did not explicitly state the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known the electrodes as anode and cathode for energize the VCSEL.

With respect to claim 8, the claim further requires wherein the first electrode is a shared electrode for all emitters of the VCSEL array.  Trezza ‘297 did not explicitly state the above.  However, it is well-known to one skill in the art to recognize the known use of electrode to share for all emitters of the VCSEL array (i.e. energizing all the devices).

With respect to claim 9, the claim further requires wherein the second electrode is a common electrode for all emitters of the VCSEL array.  Trezza ‘297 did not explicitly state the above.  However, it is well-known to one skill in the art to recognize the known use of common electrode for all emitters of the VCSEL array (i.e. GND).

With respect to claims 15, 16, 17 Trezza ‘297 discloses wherein forming the via through the substrate comprises: etching the via from the bottom side of the substrate; OR wherein forming the via through the substrate comprises: etching the via from the top side of the substrate: OR further comprising: forming one or more epitaxial layers on the substrate; and wherein forming the via through the substrate comprises: etching the via through the substrate and the one or more epitaxial layers (Section [154, 185, 221, 273, 297, 317, 341, 452, 460-461]).

With respect to claim 19, Trezza ‘297 shows electrically connecting the first electrode to a package at the bottom side of the substrate; and electrically connecting the second electrode to the package at the bottom side of the substrate (Fig 9-16: a first electrode 1304 extended from top of VCSEL to a bottom of substrate 112; Fig 32-36: 3202/3204/3200/3300 second electrode on bottom of substrate 112).

(Fig 32-36; ABSTRACT; Section [007, 224, 241, 304]).

Allowable Subject Matter
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Trezza ‘297 fail to shows and discloses in conjunction a device, comprising: a non-conductive substrate; a vertical cavity surface emitting laser (VCSEL) array on top of the substrate; a first via through the substrate and the VCSEL array; a second via through the substrate and the VCSEL array; a first electrode extended from a top of the VCSEL array to a bottom of the substrate, through the first via, the first electrode electrically connected to the VCSEL array; a second electrode extended from the top of the VCSEL array to the bottom of the substrate, through the second via, the second electrode electrically connected to the VCSEL array; and an isolator in the first via providing electrical isolation between the first electrode and the second electrode.

Claims 11-13 are also allow by depending on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5:
wherein the second electrode is located between the VCSEL array and the substrate and extends through a second via to the bottom of the substrate.
Claim 6:
further comprising: a gap between the first electrode and the second electrode on the bottom of the substrate. 
Claim 18:
further comprising: forming another via through the substrate, the second electrode extending from the top of the VCSEL array to the bottom of the substrate through the second via.

					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828